Citation Nr: 0921390	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-05 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bipolar disorder, 
schizophrenia, and mental handicap to include chemical 
imbalance.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to 
February 1978.  He had unverified periods of active reserve 
service between 1978 and 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran avers that he has a bipolar disorder, 
schizophrenia, and a mental handicap with chemical imbalance 
due to service.  In particular, the Veteran avers that he had 
a pre-existing mental disability which was aggravated by 
active service.  Moreover, he avers that he received 
treatment for his disability(ies) while in service.  After 
reviewing the record, the Board finds that VA has not 
completed its duty to assist under the VCAA.  Specifically, 
it appears that the RO has not attempted to obtain any 
service treatment records (STRs) from the Veteran's reserve 
service. 

The claims file contains a VA letter, dated in September 
1982, which reflects that VA had been notified that the 
Veteran was in the active reserves between 1978 and 1982.  A 
December 1982 VA letter reflects that VA was suspending VA 
compensation because the Veteran had received drill pay for 
reserve duty from 1978 to 1982.  The claims file also 
contains a DA Form 3053, dated in October 1982, which 
reflects that the Veteran performed 15 days of active reserve 
duty and 24 days of inactive reserve duty during fiscal year 
1983.  In addition, the evidence of record includes a U.S. 
Army honorable discharge certificate which reflects that the 
Veteran was discharged in July 1983.  

The claims file contains the Veteran's STRs from September 
1974 to December 1977 but does not include any STRs from the 
Veteran's reserve duty or from the last 1 1/2 month of active 
duty, to include a February 1978 separation examination 
report.  There is no evidence of record that the RO has 
attempted to obtain any such records.  A response to a 
request for information dated in June 1978 reflects that the 
Veteran's physical examination at separation was forwarded to 
VA, however, as noted above, it is not associated with the 
claims folder.

The Board finds that the Veteran's STRs from January 1978 to 
July 1993 would be useful in developing a more complete 
picture of the Veteran's disability and a reasonable effort 
should be made to obtain them.  See 38 U.S.C.A. § 5103A(b).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he clarify his treatment history 
regarding mental disabilities while in 
service.  Request him to identify the 
complete facility name, address, and 
approximate dates of treatment.

2.  Contact NPRC, and any other 
appropriate agency, and request a search 
for the Veteran's STRs from January 1978 
to July 1983.  If no further medical 
records are available, the RO should note 
such in the file, and the agency or 
agencies it contacted. 

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the service 
connection issue on appeal.  If the 
benefit sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case and provide the 
veteran and his representative with an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




